DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The recitation of shear storage modulus in claim 1 renders the claim (and claims 2-14 which depend from it) indefinite because shear storage modulus is a function of the conditions under which it is measured and no conditions are recited in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (WO 2014/098160 A1) in view of Mikayama et al. (WO 2016/158696 A1).
Note: citations to WO 2016/158696 A1 in this action refer to US 2018/0001598 A1 which is understood to be an English language equivalent as per the IDS filed 30 December 2019.
	Miyazaki et al. is directed to laminated glass comprising an intermediate film sandwiched between two glass plates (paragraph 0006).  The laminated glass may be used as window glass for an automobile (paragraph 0007).  The intermediate film is provided such that a recessed groove in which the intermediate film is not present is formed between the first and second glass plates over the entire circumference (paragraph 0017).  The side end faces of the glass plates and the intermediate film are chamfered (paragraph 0014).  The intermediate film is sealed and blocked from the outside air by the first glass plate, the second glass plate, and an end protective material (paragraph 0012).  The distance between the side end of the intermediate film and the glass plates is preferably 0.05 to 1.0 mm (paragraph 0018).  The intermediate film may be a multilayered sound insulating interlayer, including first, second, and third polyvinyl butyral 
	Miyazaki et al. do not teach the shear storage modulus of polyvinyl butyral used in their interlayer.
	Mikayama et al. is directed to an interlayer for laminated glass that may be used as side door window glass in vehicles (paragraphs 0001 and 0011).  The interlayer has a shear storage equivalent elastic modulus of 10 to 500 MPa to provide the resulting laminated glass with enhanced flexural rigidity and sound insulating properties (paragraph 0034).  The interlayer may comprise three layers (paragraph 0064), with the outer layers preferably containing 30 or less parts by weight plasticizer and the inner layer containing 50 or more parts by weight plasticizer (paragraphs 0123-0124).  The resin is preferably polyvinyl butyral (paragraph 0081).  The interlayer may include a heat shielding compound, such as a metal oxide (paragraphs 0136-0173).  The interlayer is arranged between a first and second glass members to form the laminated glass (paragraph 0188).  The glass plate may be float plate glass, heat ray-absorbing glass, or heat ray-reflecting glass (paragraph 0196).
	It would have been obvious to one of ordinary skill in the art to use the interlayer of Mikayama et al. as the intermediate film of Miyazaki et al. to enhance the flexural rigidity and sound insulating properties of the resulting window.
	Regarding claim 3, while neither Miyazaki et al. nor Mikayama et al. teach the amount of plasticizer per unit area of the principle surface of the intermediate film, the interlayer of Miyazaki et al. is described as sound insulating (e.g. paragraph 0020) and having suppressed occurrence of foaming (e.g. paragraph 0021).  According to the instant specification (see 
	Regarding claim 9, one of ordinary skill in the art would expect an intermediate film having a chamfered side end face to have a recessed shaped at least at a part of the edge portion.
	Regarding claim 15, since the recessed groove formed between the first and second glass plates in which the intermediate film is not present is over the entire circumference of the laminated glass, one of ordinary skill in the art would expect it to be present on the upper portion of the laminated glass when mounted on a vehicle.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (WO 2014/098160 A1) in view of Mikayama et al. (WO 2016/158696 A1) as applied to claim 1 above, and further in view of Morimoto et al. (US 5,364,820 A).
	Miyazaki et al. taken in view of Mikayama et al. suggest all the limitations of claims 4 and 5, as outlined above, except for the use of at least one glass plate having an ultraviolet transmission of at most 65% and a solar transmittance of at most 75%.
	Morimoto et al. is directed to infrared and ultraviolet absorbing glass suitable for use in vehicle windows (column 1, lines 6-10). In the embodiment of Example 1, the glass exhibits an ultraviolet transmittance of about 18.4% and an infrared transmittance of about 59.0% (column 6, lines 29-40).
.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (WO 2014/098160 A1) in view of Mikayama et al. (WO 2016/158696 A1) as applied to claim 1 above, and further in view of Bumann et al. (US 2017/0122027 A1).
	Miyazaki et al. taken in view of Mikayama et al. suggest all the limitations of claims 6-8, as outlined above, except for the outer peripheral edge of one glass plate being present inside the outer peripheral edge of the other glass plate.
	Bumann et al. is directed to a composite glass pane comprising an intermediate layer between two glass panes suitable for use in vehicles (paragraphs 0001 and 0043).  In addition to providing the intermediate layer cut back along edges of the composite by a border distance A, Bumann et al. further teach providing the first glass pane arranged with an offset B relative to the second glass pane (paragraph 0010).  Offset B (corresponding to the outer peripheral edge of instant claim 7) is preferably 0.1 to 1 mm (paragraph 0016).  Offset B is desired when, after installation, one of the individual glass panes of the composite pane is supposed to protrude into a frame opening along one of a plurality of edges in order to produce a visually appealing and smooth transition between the pane and the frame (paragraph 0011).
	It would have been obvious to one of ordinary skill in the art to provide one of the glass plates of Miyazaki et al. with an offset of 0.1 to 1 mm relative to the other glass plate in order to produce a visually appealing and smooth transition between the laminated glass and the frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787